DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 5, 2022 has been entered. Claims 1, 3, 11, 13, and 19-20 have been amended. Claims 2, 4, 8, 12, 14, and 18 are cancelled. Claims 1, 3, 5-7, 9-11, 13, 15-17, and 19-20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 5, 2022 have been fully considered but they are not persuasive.
The previously pending rejections under 35 U.S.C. § 112(b) are withdrawn in response to Applicant’s claim amendments.
	Regarding the rejection under 35 U.S.C. § 101, Applicant argues that “since the presently amended claims are directed to at least an improvement of accuracy of an output provided by a computer and/or sharing of data across various platforms, Applicant submits that amended claim 1 is directed to a practical application…” (Pages 9-10 of Applicant’s response) The Examiner respectfully disagrees. Any improvement in the accuracy of the output seems to come from the inherent and known benefits of general automation (e.g., of using a general-purpose processor), which alone is insufficient to demonstrate the type of improvement that would render the claims statutory. Even if Applicant argues that the integration of the Apache Spark-based platform, as claimed, causes the improvement in accuracy, Apache Spark was known commercial off-the-shelf software and it performed well-understood, routine, and conventional operations before Applicant’s effective filing date (as demonstrated by the prior art evidence listed in Part 2B of the Subject Matter Eligibility analysis of the § 101 rejection).
	Regarding the rejection under 35 U.S.C. § 103, Applicant focuses on the amended claim language in the arguments (pages 10-12 of Applicant’s response). 
The Shaikh and Kuchoor references are now relied upon to address many of these argued claim features. Regarding the discussion about analyzing multiple accounts, it is pointed out that Rephlo addresses multiple accounts in at least ¶ 21, as explained in greater detail in the revised art rejections.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 9-11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “methods and systems for forecasting payment card usage, and more particularly, to methods and systems for using historical behavior of payment card users to forecast future cardholder behavior” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 3, 5-7, 9-10), Apparatus (claims 11, 13, 15-17, 19-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite: 
[Claim 1]	A method for forecasting future activity with respect to a financial account, the method comprising:
	retrieving historical data that relates to a first account, the first account includes a market-tradeable securities account that corresponds to a portfolio of securities; 
	determining at least one projected attribute of the first account based on the retrieved historical data, the at least one projected attribute includes at least one of an expected gain over a predetermined period, an expected loss over the predetermined period, or an expected cash reserve amount over the predetermined period.
[Claim 5]	wherein the first account further includes a payment card account, and the at least one projected attribute further includes at least one from among an expected monthly account balance for at least one future month, an expected monthly payment amount for at least one future month, and an expected monthly interest accrual for at least one future month.
[Claim 6]	wherein the at least one projected attribute is determined for each month within a next 60 months.
[Claim 7]	wherein the at least one projected attribute is determined for each month within a next 90 months.
[Claim 9]	wherein the predetermined period is 12 months.
[Claim 10]	wherein the predetermined period is 24 months; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to forecasting payment card usage and behavior of card users, which are examples of marketing and sales activities and management personal behavior (i.e., organizing human activity).
The other claims recite similar limitations and, thus, similarly incorporate the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The claims includes at least one processor and a memory. The apparatus claims additionally include a communication interface. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 35-45; ¶ 35 specifically states that the processor may be a general-purpose processor). 
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, data is retrieved in claims 1 and 11.
Claim 1 recites wherein the method is implemented on a plurality of platforms that includes an Apache Spark-based platform, a local area network platform, and a cloud-based platform. These are merely general links to possible fields of use and/or technologies. Similar limitations are presented in claim 12.
Claim 3 recites wherein the method is implemented by using the at least one processor to execute a set of computer-readable instructions that are compatible with each of the plurality of platforms. This is a general application of the additional elements to implement the invention. The recitation of the various platforms merely presents general links to possible fields of use and/or technologies. Similar limitations are presented in claim 13.
Use of a trainable machine-learning algorithm and applying data that relates to the machine learning algorithm (recited throughout the claims) are also presented at a high level of generality and as a general link to technology.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
The following limitations are interpreted as known features and/or applications of Apache Spark, which is commercial off-the-shelf software known in the art:
implementing a unified software code for forecasting future activity with respect to a single financial account on a plurality of platforms, the plurality of platforms including each of an Apache Sparks-based platform, a local area network platform, and a cloud-based platform; and 
allowing access of the at least one projected attribute of the first account to each of the Apache Spark-based platform, the local area network platform, and the cloud-based platform. 
For example, Shaikh et al. “Apache Spark: A Big Data Processing Engine.” 2019 2nd IEEE Middle East and North Africa COMMunications Conference (MENACOMM) and Kuchoor et al. (US 2018/0165297, published June 14, 2018) are relied upon in the art rejections to address many of the features of the claims that correlate to known features and applications of Apache Spark. Shaikh discusses the features and benefits of using Apache Spark. Shaikh explains that Apache Spark is useful for big data analysis and it can perform machine learning analytics and it operates in a cloud standalone cluster mode environment (Shaikh: Abstract; Section A. FEATURES). Apache Spark is commonly used in various areas, including healthcare, finance, e-commerce, and entertainment (Section B: USE CASES OF APACHE SPARK). Regarding the financial applications of Apache Spark, Shaikh states, “Apache Spark provides insights that help to make correct choices over various issues such as customer segmentation, credit risk assessment and targeted advertisement…With the help of Apache Spark on Hadoop, financial institutions can detect fake transactions in real-time, based on previous fraud footprints.” (Shaikh: Section B: USE CASES OF APACHE SPARK) Furthermore, “Spark streaming along with MLlib and Apache Kafka forms the base of a fake financial transaction detection. Credit card transactions of an individual can be obtained to classify the individuals spending patterns. Models can be further formed and trained to forecast any abnormality in the card transaction and along with the Kafka and Spark streaming in real time.” (Shaikh: Section G. APACHE SPARK IN EMERGING TECHNOLOGIES, 1) Fog Computing). In other words, access to information (such as historical transaction information) may be provided in order to identify patterns useful in predicting potential fraud. (Incidentally, even though the claimed details of machine learning were addressed in the analysis of Step 2A – Prong 2 above, the Examiner points out that Shaikh also describes known machine learning features implemented using Apache Spark, which speak to the level of machine learning details claimed also being a known application of the commercial, off-the-shelf software, Apache Spark.)
Regarding the implementation of a unified software code using Apache Spark, Shaikh explains the following:
As illustrated in Fig 2, the architecture of Apache Spark consists of a master node which has a driver program that is responsible for calling the main program of an application. The driver program is either the code written by the user or if an interactive shell is used, it is a shell. This driver program is responsible for creating Spark context. Spark context behaves like a gateway to all of the functionalities of Apache Spark. It works with the cluster manager that is responsible to manage different jobs [13]. Both Spark context and the driver program collectively handle the execution of the job within the cluster.” (Shaikh: Section D: ARCHITECTURE)
Apache Spark is also disclosed as being implemented in a network (Shaikh: E. HARDWARE REQUIREMENTS); however, Shaikh does not explicitly disclose that the network is specifically a local area network platform. Similar to Shaikh, Kuchoor explains that Apache Spark is an operating system (OS) for a cluster manager in a cloud (Kuchoor: ¶ 64). Kuchoor further explains that the cloud includes the cluster manager connected to various nodes via a LAN (Kuchoor: ¶ 62).
The following references also serve as evidence that the integration of Apache Spark with a LAN and in a cloud environment was well-understood, routine, and conventional in the art before Applicant’s effective filing date:
Levine et al. (US 2018/0322168, published November 8, 2018) – ¶ 74
Sharma et al. (US 2020/0234350, published July 23, 2020) – ¶ 40
Perumala et al. (US 2020/0073987, published March 5, 2020) – ¶ 98


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-11, 13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo et al. (US 2015/0206252) in view of Shaikh et al. “Apache Spark: A Big Data Processing Engine.” 2019 2nd IEEE Middle East and North Africa COMMunications Conference (MENACOMM) in view of Kuchoor et al. (US 2018/0165297) in view of Haskins (US 2010/0280971).
[Claim 1]	Rephlo discloses a method for forecasting future activity with respect to a financial account, the method being implemented by at least one processor (¶ 32), the method comprising:
	retrieving, by the at least one processor from a memory, historical data that relates to a first account (¶¶ 12, 31, 34-37); 
in response to the retrieving, applying the retrieved historical data to a machine-learning algorithm that is trainable by using the historical data that relates to a plurality of accounts (¶¶ 16-17, 25, 52, 57 – Trends are indicative of historical data; ¶ 21 -- Analysis may be applied among the accounts of multiple account holders and/or for multiple types of bills. “For example, where an account holder moves to Texas from Alaska, the account holder may be able to select an estimated utility bill associated with other account holders in the Texas location. As another example, when the financial institution system determined a new mortgage recurring payment, the financial institution system may present additional financial transaction categories to a user for selection such as, insurance transactions. A financial institution may also prompt a user for likely missing financial transactions. In this manner, the financial institution may analyze, across a set of account holders, related or clustered financial transactions. For example, up [sic] analysis of accounts, a financial institution may discover that 90% of account holders that have a recurring cable payment also have a recurring cell phone payment. Accordingly, where an account holder has indicated a recurring cable payment but the financial institution has not discovered a recurring cell phone payment, the financial institution may prompt the account holder to select whether they also have a recurring cell phone payment, and if so, the previous amount, data, vendor, and/or frequency of billing associated with the payment.”); and
	determining, by the at least one processor, at least one projected attribute of the
first account based on the applying of the retrieved historical data (¶¶ 13-14, 17, 24) that relates to the first account to the machine learning algorithm.

Rephlo evaluates account information (as explained above); however, Rephlo does not explicitly disclose:
implementing a unified software code for forecasting future activity with respect to a single financial account on a plurality of platforms, the plurality of platforms including each of an Apache Sparks-based platform, a local area network platform, and a cloud-based platform; and 
allowing access of the at least one projected attribute of the first account to each of the Apache Spark-based platform, the local area network platform, and the cloud-based platform. 
Shaikh discusses the features and benefits of using Apache Spark. Shaikh explains that Apache Spark is useful for big data analysis and it can perform machine learning analytics and it operates in a cloud standalone cluster mode environment (Shaikh: Abstract; Section A. FEATURES). Apache Spark is commonly used in various areas, including healthcare, finance, e-commerce, and entertainment (Section B: USE CASES OF APACHE SPARK). Regarding the financial applications of Apache Spark, Shaikh states, “Apache Spark provides insights that help to make correct choices over various issues such as customer segmentation, credit risk assessment and targeted advertisement…With the help of Apache Spark on Hadoop, financial institutions can detect fake transactions in real-time, based on previous fraud footprints.” (Shaikh: Section B: USE CASES OF APACHE SPARK) Furthermore, “Spark streaming along with MLlib and Apache Kafka forms the base of a fake financial transaction detection. Credit card transactions of an individual can be obtained to classify the individuals spending patterns. Models can be further formed and trained to forecast any abnormality in the card transaction and along with the Kafka and Spark streaming in real time.” (Shaikh: Section G. APACHE SPARK IN EMERGING TECHNOLOGIES, 1) Fog Computing). In other words, access to information (such as historical transaction information) may be provided in order to identify patterns useful in predicting potential fraud.
Regarding the implementation of a unified software code using Apache Spark, Shaikh explains the following:
As illustrated in Fig 2, the architecture of Apache Spark consists of a master node which has a driver program that is responsible for calling the main program of an application. The driver program is either the code written by the user or if an interactive shell is used, it is a shell. This driver program is responsible for creating Spark context. Spark context behaves like a gateway to all of the functionalities of Apache Spark. It works with the cluster manager that is responsible to manage different jobs [13]. Both Spark context and the driver program collectively handle the execution of the job within the cluster.” (Shaikh: Section D: ARCHITECTURE)

Apache Spark is also disclosed as being implemented in a network (Shaikh: E. HARDWARE REQUIREMENTS); however, Shaikh does not explicitly disclose that the network is specifically a local area network platform. Similar to Shaikh, Kuchoor explains that Apache Spark is an operating system (OS) for a cluster manager in a cloud (Kuchoor: ¶ 64). Kuchoor further explains that the cloud includes the cluster manager connected to various nodes via a LAN (Kuchoor: ¶ 62). Additionally, Rephlo discloses that the method is implementable on a plurality of platforms, including a local area network platform (Rephlo: ¶¶ 29, 40) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Rephlo to perform the steps of: 
	implementing a unified software code for forecasting future activity with respect to a single financial account on a plurality of platforms, the plurality of platforms including each of an Apache Sparks-based platform, a local area network platform, and 
	a cloud-based platform and allowing access of the at least one projected attribute of the first account to each of the Apache Spark-based platform, the local area network platform, and the cloud-based platform
since Apache Spark is commonly used to analyze large amounts of transaction data to predict financial behavior (similar to the operations of Rephlo) and Apache Spark (which, as seen in Shaikh and Kuchoor, is known to facilitate integration of the underlying claim operations in question) can accomplish such operations faster and more conveniently and in a more readily available manner (as suggested in Shaikh: Abstract; Section A. FEATURES). The Apache Spark ecosystem also provides the benefit of “deliver[ing] high-quality algorithms with high speed and mak[ing] machine learning easy to use and scale.” (Shaikh: C. Ecosystem).

Rephlo does not explicitly disclose:
wherein the first account includes a market-tradable securities account that corresponds to a portfolio of securities;
determining, by the at least one processor, and using the machine-learning algorithm, at least one projected attribute of the first account based on the applying of the retrieved historical data that relates to the first account to the machine learning algorithm that is trainable by using the historical data that relates to the plurality of financial accounts, the at least one projected attribute includes at least one of an expected gain over a predetermined period, an expected loss over the predetermined period, or an expected cash reserve amount over the predetermined period. 
Rephlo does, however, predict activity for various accounts, including those with credits and debits, in order to predict if a user will have sufficient net income for the month (Rephlo: ¶¶ 22-24) and apply the retrieved historical data to a machine-learning algorithm that is trainable by using the historical data that relates to the first account (Rephlo: ¶¶ 16-17, 25, 52, 57). Haskins evaluates investments (such as mutual funds and a portfolio having a plurality of funds) in terms of projected monthly charges and income and determines if any additional contributions are needed (Haskins: abstract; ¶¶ 27-28, 91). As explained above, Apache Spark can enhance machine learning capabilities. Shaikh explains that Apache Spark is useful for big data analysis and it can perform machine learning analytics and it operates in a cloud standalone cluster mode environment (Shaikh: Abstract; Section A. FEATURES). Apache Spark is commonly used in various areas, including healthcare, finance, e-commerce, and entertainment (Section B: USE CASES OF APACHE SPARK). Regarding the financial applications of Apache Spark, Shaikh states, “Apache Spark provides insights that help to make correct choices over various issues such as customer segmentation, credit risk assessment and targeted advertisement…With the help of Apache Spark on Hadoop, financial institutions can detect fake transactions in real-time, based on previous fraud footprints.” (Shaikh: Section B: USE CASES OF APACHE SPARK) Furthermore, “Spark streaming along with MLlib and Apache Kafka forms the base of a fake financial transaction detection. Credit card transactions of an individual can be obtained to classify the individuals spending patterns. Models can be further formed and trained to forecast any abnormality in the card transaction and along with the Kafka and Spark streaming in real time.” (Shaikh: Section G. APACHE SPARK IN EMERGING TECHNOLOGIES, 1) Fog Computing). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Rephlo: 
wherein the first account includes a market-tradable securities account that corresponds to a portfolio of securities; and to perform the step of: 
determining, by the at least one processor, and using the machine-learning algorithm, at least one projected attribute of the first account based on the applying of the retrieved historical data that relates to the first account to the machine learning algorithm that is trainable by using the historical data that relates to the plurality of financial accounts, the at least one projected attribute includes at least one of an expected gain over a predetermined period, an expected loss over the predetermined period, or an expected cash reserve amount over the predetermined period
in order to allow Rephlo to make a more comprehensive and accurate evaluation of a user’s actual cumulative income and expenses on a periodic (e.g., monthly) basis to provide alerts when income might fall short of expenses (as suggested in ¶ 24 of Rephlo). Furthermore, since Rephlo and Haskins collectively address the specific type of projected attribute information recited in the claim and Apache Spark is commonly used to analyze large amounts of transaction data to predict financial behavior (similar to the operations of Rephlo) and Apache Spark (which, as seen in Shaikh, integrates machine learning to train models to evaluate financial transactions to make predictions relevant to account activity), the Examiner further submits that it would have been obvious to modify Rephlo to perform the step of determining, by the at least one processor, and using the machine-learning algorithm, at least one projected attribute of the first account based on the applying of the retrieved historical data that relates to the first account to the machine learning algorithm that is trainable by using the historical data that relates to the plurality of financial accounts, the at least one projected attribute includes at least one of an expected gain over a predetermined period, an expected loss over the predetermined period, or an expected cash reserve amount over the predetermined period since the integration of Apache Spark (as disclosed in Shaikh)   can accomplish such operations faster and more conveniently and in a more readily available manner (as suggested in Shaikh: Abstract; Section A. FEATURES). The Apache Spark ecosystem also provides the benefit of “deliver[ing] high-quality algorithms with high speed and mak[ing] machine learning easy to use and scale.” (Shaikh: C. Ecosystem).
[Claim 3]	Rephlo discloses that the method is implementable on a plurality of platforms, including a local area network platform (Rephlo: ¶¶ 29, 40); however, Rephlo does not explicitly disclose wherein the method is implemented by using the at least one processor to execute a set of computer-readable instructions that are compatible with each of the plurality of platforms. Shaikh discloses that Apache Spark is compatible with multiple platforms (Shaikh: Section A. FEATURES) and explains the following:
As illustrated in Fig 2, the architecture of Apache Spark consists of a master node which has a driver program that is responsible for calling the main program of an application. The driver program is either the code written by the user or if an interactive shell is used, it is a shell. This driver program is responsible for creating Spark context. Spark context behaves like a gateway to all of the functionalities of Apache Spark. It works with the cluster manager that is responsible to manage different jobs [13]. Both Spark context and the driver program collectively handle the execution of the job within the cluster.” (Shaikh: Section D: ARCHITECTURE)

Apache Spark is also disclosed as being implemented in a network (Shaikh: E. HARDWARE REQUIREMENTS); however, Shaikh does not explicitly disclose that the network is specifically a local area network platform. Similar to Shaikh, Kuchoor explains that Apache Spark is an operating system (OS) for a cluster manager in a cloud (Kuchoor: ¶ 64). Kuchoor further explains that the cloud includes the cluster manager connected to various nodes via a LAN (Kuchoor: ¶ 62). Additionally, Rephlo discloses that the method is implementable on a plurality of platforms, including a local area network platform (Rephlo: ¶¶ 29, 40) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Rephlo wherein the method is implemented by using the at least one processor to execute a set of computer-readable instructions that are compatible with each of the plurality of platforms since Apache Spark is commonly used to analyze large amounts of transaction data to predict financial behavior (similar to the operations of Rephlo) and Apache Spark (which, as seen in Shaikh and Kuchoor, is known to facilitate integration of the underlying claim operations in question) can accomplish such operations faster and more conveniently and in a more readily available manner (as suggested in Shaikh: Abstract, Section A. FEATURES). For example, regarding usability, “Spark enables users to swiftly write applications in various programming languages such as Java, Scala, R and Python. This helps programmers to develop and run their applications on languages familiar to them which makes it easy to develop parallel applications.” (Shaikh: A. FEATURES)
[Claim 5]	Rephlo discloses wherein the first account further includes a payment card account, and the at least one projected attribute further includes at least one from among an expected monthly account balance for at least one future month, an expected monthly payment amount for at least one future month, and an expected monthly interest accrual for at least one future month (¶¶ 12, 17, 22, 24, 58).
[Claims 9-10]		Rephlo does not explicitly disclose:
[Claim 9]	wherein the predetermined period is 12 months;
[Claim 10]	wherein the predetermined period is 24 months.
	Haskins applies a prediction method for the first three years, which encompasses a first time interval of 12 months and of 24 months in its range. The specific time interval has not been shown by Applicant to have any particularly significance or criticality in terms of distinguishing the claimed invention from the prior art. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Rephlo-Shaikh-Kuchoor-Haskins combination:
[Claim 9]	wherein the predetermined period is 12 months;
[Claim 10]	wherein the predetermined period is 24 months
in order to more make the combination more adaptable in meeting the needs of users of varying horizons in terms of cash flow. Using any of the claimed time intervals in lieu of any specific horizons disclosed in the prior art (such as “the first three years,” disclosed in Haskins) would have been easily substitutable as setting varying time intervals would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claims 11, 13, 15, 19-20]	Claims 11, 13, 15, and 19-20 recite limitations already addressed by the rejections of claims 1, 3, 5, and 9-10 above; therefore, the same rejections apply. Furthermore, Rephlo discloses a computing apparatus comprising a processor, a memory, and a communication interface coupled to reach of the processor and the memory, wherein the processor is configured to performed the disclosed functionality (¶¶ 12, 31, 34-37).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo et al. (US 2015/0206252) in view of Shaikh et al. “Apache Spark: A Big Data Processing Engine.” 2019 2nd IEEE Middle East and North Africa COMMunications Conference (MENACOMM) in view of Kuchoor et al. (US 2018/0165297) in view of Haskins (US 2010/0280971), as applied to claims 1, 5, 11, and 15 above, in view of Pieraldi et al. (US 2010/0138311).
[Claims 6-7]	Rephlo does not explicitly disclose:
[Claim 6]	wherein the at least one projected attribute is determined for each month within a next 60 months;
[Claim 7]	wherein the at least one projected attribute is determined for each month within a next 90 months.
	Pieraldi allows for a period (e.g., monthly) and a projection interval (e.g., 60 months) to be selected for a cost forecast model (Pieraldi: ¶ 74). Pieraldi discloses a monthly projection over 60 months. While Pieraldi does not explicitly disclose a projection period of 90 months, Pieraldi allows for the selected projection interval to be selected and the specific time interval has not been shown by Applicant to have any particular significance in terms of distinguishing the claimed invention from the prior art. In terms of long horizon periods, 90 months would be within a reasonable distance from 60 months, especially since no criticality to setting the time period at 90 months compared to 60 months is mentioned in Applicant’s disclosure. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Rephlo-Shaikh-Kuchoor-Haskins combination:
[Claim 6]	wherein the at least one projected attribute is determined for each month within a next 60 months;
[Claim 7]	wherein the at least one projected attribute is determined for each month within a next 90 months
in order to more make Rephlo more adaptable in meeting the needs of users of varying horizons in terms of evaluating financial conditions (such as monthly costs) over time. Using any of the claimed time intervals in lieu of any specific horizons disclosed in the prior art (such as the example of 60 months disclosed in Pieraldi) would have been easily substitutable as setting varying time intervals would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claims 16-17]	Claims 16-17 recite limitations already addressed by the rejections of claims 6-7 above; therefore, the same rejections apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683